GRAVES, Presiding Judge.
The conviction is for unlawfully operating a motor vehicle upon a public highway while under the influence of intoxicating liquor. The punishment assessed is a fine of $50.00 and confinement in the county jail for a period of 30 days.
The transcript in this cause reflects that the term of court at which the case was tried adjourned on December 26, 1953; *23that notice of appeal was given and entered of record on the same day; and that a recognizance was entered into on January 12, 1954.’Such recognizance entered into after the adjournment of the term of court at which the conviction was had was invalid and requires a dismissal of the appeal. See Hudson v. State, 155 Tex. Cr. Rep. 485, 237 S.W. (2d) 302. Under the provisions of Article 830, C.C.P., the accused could not enter into a recognizance after the adjournment of the trial term of court, but should have given a bail bond pending appeal.
Because of the absence of a proper appeal bond, this court is without jurisdiction to entertain the appeal. It is therefore dismissed.